       4:18-cv-04151-SEM-TSH # 20                Page 1 of 7
                                                                                                        E-FILED
                                                                          Monday, 28 January, 2019 03:49:49 PM
                                                                                  Clerk, U.S. District Court, ILCD

                            UNITED ST ATES DISTRICT COURT
                                                                                            FILED
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                                                                           JAN 2 8 2019
Austin Carter,                                         )                                   Ct.ERK OF COURT
                                                                                         U.S. DISTRICT COURT
                                                       )                             CENTRAL DISTRICT OF IWNOIS
                 Plaintiff,                            )
                                                       )
       v.                                              )       Case No.        2018-cv-415 l
                                                       )
John Baldwin, et. Al.,                                 )
                                                       )
                 Defendants.                           )

                          Derek Cropp's Response to Motion to Withdraw

       Defendant Derek Cropp, in response to the motion of Kathryn Boyle seeking leave to
withdraw as counsel (Doc. 17), states as follows:

       1.        I am a defendant in the above captioned lawsuit.

       2.        When the Plaintiff brought this lawsuit I requested representation from the Illinois
                 Attorney General.

       3.        On December 24, 2018, Assistant Attorney General Kathryn Boyle entered her
                 appearance on my behalf

       4.        On January 11, 2019, a letter was sent to me from Christopher Higgerson. Mr.
                 Higgerson is apparently the Bureau Chief of the Attorney General's General Law
                 Division. In that letter I was informed that the Attorney General was declining to
                 appear on my behalf (See Attached Letter).

       5.        On January 25, 2019, I consulted with a private attorney regarding this matter.
                 During that consultation I learned for the first time that Ms. Boyle had filed a
                 motion seeking to withdraw as attorney of record (Doc. 17). I never received a
                 copy of that motion and did not know that there was a deadline for me to file a
                 response until I spoke with a private attorney.

       6.        Ms. Boyle's motion indicates that she inadvertently entered her appearance on my
                 behalf and was seeking to withdraw. I have no knowledge of how she
                 inadvertently entered her appearance on my behalf.

       7.        Upon learning that the Attorney General's Office was going to decline
                 representation, on January 22, 2019, my union filed a grievance seeking to
                 challenge that action (See Attached Documentation).
       4:18-cv-04151-SEM-TSH # 20              Page 2 of 7




       8.      I object to the Attorney General's Office seeking to withdraw from this matter and
               I am requesting that this Court defer ruling on the motion until the pending
               b>rievance is fully resolved.

       9.      Should the Court grant the motion to withdraw over my objection I ask that these
               proceedings be stayed. On December 7, 2018, [was indicted in Knox County,
               lllinois (See Attached Bill of Indictment). The indictment stems from the same
               event that gives rise to this lawsuit If forced to defend myself in this proceeding I
               would be obligated to answer the complaint and be subjected to being examined
               under oath. Forcing me to defend myself while the criminal charges are pending
               would implicate my Fifth Amendment rights against self incrimination. See Doe v.
               City of Chicago, 360 F. Supp. 2d 880, 881 (N.D. Ill. 2005).

       l 0.    I remain an employee of the Illinois Department of Corrections. Under DOC rules
               1 am not allowed to send mail to an inmate. Further, I am not allowed to provide
               my address to an inmate. For this reason I am not serving this document on the
               Plaintiff. I request that the Court send a copy of the pleading or direct that the
               Attorney General's office send a copy of the pleading to the Defendant with my
               address redacted.

       Wherefore, l request that this Court take the following action in response to the motion
seeking leave to withdraw:

       l.      Deny the motion or at least hold off on ruling on the motion until my pending
               grievance is resolved.

       2.      Should the Court grant the motion to withdraw I would request that the Court
               enter a stay on these proceedings until the criminal proceeding in Knox County,
               lllinois has concluded.

       3.      Order that my address not be provided to the Plaintiff in this proceeding and that
               alternative service of the Plaintiff can be arranged. Further, I request that when
               any document is served upon the Plaintiff that my address be redacted from the
               pleading.
                                                                                 /''i           --:?




                                                     Isl Derek C.   Cropp~/~
Derek C. Cropp
       4:18-cv-04151-SEM-TSH # 20             Page 3 of 7




                                     Certificate of Service

       A copy of this document was sent via U.S. Mail to the following recipients this 28'" day
of January, 2019:


                              Kathryn Elizabeth Boyle
                              OFFICE OF THE ATTORNEY GENERAL
                              500 South Second Street
                              Springfield, lL 62706




Derek C. Cropp
             4:18-cv-04151-SEM-TSH # 20                                               Page 4 of 7




                                          OFFICE (lF Tl IF




                                                                         January l 1, '1iJ 19




!\fr. Derck Crnpp



                                                                                  Re:          Austin Cmtn 1JH-8R7fi7                     \S.   !Jc't\:k Crnpp.
                                                                                               Case no 1 8-4 I '; I

Dear Mr. Cropp

           ()n f)ecen1be1 I ·-L :2018. our 1)l1lcl" f<..'t:Ci\ed a rcquc-:;t (or r(.·:pn..·scntnrion from you for the
11hove-rcfCrcnced ca;:;L· \:"our r..::quest \\:as nLl.dc                              [lHf'-;lHlnt t~.)     the State Ernployt:e lnJe;nnification
>\c:t(:c II.CS J50/IJ.


         ;\lter n.-".vle\:r..i and t..:an.:fu! ·~·on.<::idera1i~1n. it has b(·cn deH:rrnined that the nc1ior:s giving rise
to this clai1n a1n1)unt tu intc~1tlon:;.L \Yillru\ c•r \\-llntort 111iscondu<:t and, a\ternalively, Lhal tlic~e
actions \Vere 1101 \Vi thin the SCO-pc uf your en"!pfO)'J11i_'T:L J.\C('Otd 1nely. the ;\ttOrilt'.'V (;('Of'ral
dt·t1incs to ap1rear for you and de-fen(l :i··ou in this case.

          Yuu art: ;1dvis{;d lu L·o11sidcr d[;-tai'-1ing an attor:1,..:_\ '-t' yu11r 1r,yn (:;;-~pe:-1:;:;.' lo app. .:nr ()11 }'()lff
behcllfand repn.'~l'HI you [:1 this ;..'B_SC. '{OU ~!1u1iid !lt>lC 7hal y(;t: ,l.rt' :-'.tH:d ·n your itHJi\·idual
capacity fiJ1d that )·OU rire pcr:"'ondl!y li~tblc t(·ir ar:y rc~;ullingjudgn1ent. \\:iur l~ulur'-' to tJkt> :H:lion
c~Hild n_.'._...,1dt in a_ dct(1.ult _it'df'..Jlll"!lt ');..::1ng r.:nler~d ,Jga1:·1sl :·(1U


In Cirder lo assi~t you. \\·e have c-n\.'lo~cd a cup:v cif 1h".:· ( ·ornplail1t (Utd a \V(nvc-r c1f Servi\:::
completed by vuu. Yon nre                          r~quireli        tu respond to the Cornp:;t:nl lJ, Jam.ml) 23, 2019 \,Ju
:,hould sl!arc :hls in1'orr11alion vvtth )'l ur                           aL~)n)tY .      .;h•.JLdd     )'n~1 .,-i·:o-:v=~e- ttf   retain ;_1ne.




       -".(vu"''lr\h\;y,-·md.::;irc-::>L~f'nni.:ftd·i.:Jl:n::b r·,:_·,(_· -1-.'n_- "';        ··<'   l(J9il ~ r·-,r \'('7'1.'1·:._.:;_.iLi • f·r-.·1.:1  /~2-7i).+h
           ·;·)(1\\:(;:-;tRc'l'.i·:<rh'11c-,--r-''f,1<;'')   h·,·1:·: i;lk'-\'i   (_; ."'.i-~!..L_;ilf,(,  ·1;-\ 1,S1_l(i 9(-! t;J; •· ~--l'<- 1 :; ;lq I \Snf
         4:18-cv-04151-SEM-TSH # 20          Page 5 of 7




Mr. Derck Cropp

                    l
famkl)  I 0, 2019
Page 2 of 2
                                           Austin Cctrtcr #H-88767 vs. Derek Cropp,
                                           Case no. 18--4151



                                                  S'nccr~)~ .
                                                         GttV/J         11,;A--iVi#
                                                  Christopher i .     Hi.g~i;:rson
                                                  Bureau (l1ic!'
                                                  (icn . ~ral
                                                         .    J,av-.,/Springft('.ld

CLI Umh

Enc Insure'

cc (via regular mail): R. Fanning,  !DOC Legal
                        A Rayhill - !DOC Legal
       4:18-cv-04151-SEM-TSH # 20                Page 6 of 7



                                             COlNT HI

       0.l''FICL\j,, MISCONDUCT (Class J Fe!mw;, in that sai<l <ldendant, a public empioycc

an Illinois Department of Com;dions correctional oilicer, while acting in his official capacity,

knowingly performed an act which he k11ew was forbidden by law to pertrtnn in tlmt he: committed

aggravated battery in violation of Section 12-3 of Act 5 of Chapter 7?0 of tlK: Illinois Compiled

Statutes, by pushins Austin Carter into a wall al Henry Hill Correctional Center, causing "broken

cim:1de to Austin Carter, in violation of720 !LCS 5tl1-l(a)O)

                                             COlJNT TV

       OFFICIAL MISCONDUCI (Class 3 Felo11v), in tha1 said defendant," public employee,

an !ltinois Deprutrnent of Corrections corrodional officer, while acting in his otfa:ial capacity,

knowingly performed an act which he knew was forbid<lrn by law to perforn1 in thet he committed

aggrava.tul ba1tery in violation of Section 12-3 of Act 5 of Chapter 720 of the l!linois Compiled

Statutes, hy causing great bodily harm m Austin Carter, in that he pushed Austin Ca11er into a wall,

resulting in a broken clavicle of Austin Carter, in violation of 720 !LCS 5/3i-1(a){2J




                                                              A TRUEBfLL




Wilncss(es): Robert Matos, ISP




                                                   2
                         4:18-cv-04151-SEM-TSH # 20                             Page 7 of 7                                                      640327
                                                               AFSCME I State of Illinois


Employee's                                                                                     AFSCME                                Date Raised
Name       Derek Cropp                                            Agency IDOC
                                                                             -'-------         Local No.             1274            at Step 1 I j.,1                     l t't
Job Title       Correctional Lieutenant                           cu         500                Henry Hill Correctional Center

Step 1 - Oral Step

                   yee or uffion acknowledging discussion


                                                                                                /{u/17
                   late supeJVisor acknowledging dlScussion of grievance,                          (Date)

                 e submitted within 5 work days after supervisor's answer given or due, whichever occurs first)
Statement of Grievance             (!nciude taCts of ~e complaint, sections of the Agreement violated·~if applicable, and relief requested):
    Derek Cropp and AFSCME are grieved when the State of Illinois violates Article XUI Sec.6 and any other pertinent
Articles/Sections of the Master Agreement between AFSCME and the State of Illinois. Lt. Cropp was served paperwork, via ceritficd
mail, from the Attorney General's Office which stated the Attorney General's office was denying him repres      ·    ·     ·fication
in a civil suit filed by an inmate. ·                                                              .   .._ro'-0        · ~~
                                                                                                                         t@ .                           /T           . ..,_.
                                                                                                                       :J:I-
                                                                                                                       N.                    ,   I?.ece-<i''               "'
                                                                                                                                                                           N
                                                                                                                       ~                  {...~ .., -   f!{<4c1·            17>
                                                                                                                      . . . . . ,,-                                         I\)
                                                                                                                       ~
                                                                                                                       <"
                                                                                                                               ...       ti,,h . :,'c9
                                                                                                                                      ·. OIJ;lfel)e
                                                                                                                                                                      .     ;:;f
                                                                                                                                                                           Qj      .
                                                                                                                        ~ '          ..      . I(;~     c           . ~
                                                                                                                         ~
                                                                                                                       ... ··\9-
                                                                                                                                                        ·... ~~··w ..
 Resolu.tion:          The St•t• represent and indemnify Lt. Cropp as he is entitled tliper Art. XIII Sec.6 of the                                       ~            nd make
                       Lt..D. C.ropp and this Unioo. whole again.
                                                                  AFSCME hereby S:ppeals
EMPLOYEE
               ~~-~-~--~~---~-
                                                                  the grievance to Step 2.               James Stickle                                             1(.y,/11
                                                                                                 {Union Representative)                                              (DATE)

Date received by Intermediate Ad.ministrator or Designee
                                                                                                                                                                    {INI
Answer (to be given within 15 working days of receipt
use attachment if addltional space is required)                               Date settlement meeting held
                                                                                                                         ~---------~-~-~




                                                                              Signature                                               Date
                                                                                              ~~--~~~-----
                                                                                                Emp Ioyer Represent.atlve
D      Accepted by Union              D        Rejected by u.nion             Signature


Step 3 • To be submitted to Agency Head                        (certified mall-return receipt recommended) wilhin 15 working days alter Step 2
answer was g~Ven or due, whichever occurs first. Local must send copy to Council- 31 (include fact sheets, information and
documentation with Union copy only.)
AFSCME hereby appeals the grievance to Step 3                                 Signature                                                   Date
                                                                                              ~-,u"n'"1c-n"'R-ep-resentative--=·---




Step 4 - To be submitted to Director of Central Management Services within 15 days after Step 3 Sign off.
AFSCME hereby appeals the grievance to Step 4.                                Signature                                                   Date
                                                                                              ~~~~----...,~---
                                                                                                    UnIon Representative


                                       DIVISION OF EMPLOYEE AND LABOR RELATIONS COPY
